Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1, 3-8, 10-11, 13-18, 20, 26, 32-36, 38 and 47-49 are the pending claims.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-8, 10-11, 13-18, 20, 26, 32-33, and 47-49, drawn to a protein comprising: (a) a first antigen-binding site comprising an Fab fragment that binds NKG2D; (b) a second antigen-binding site comprising a single-chain variable fragment (scFv) that binds CD33 comprising a heavy chain variable domain and a light chain variable domain; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen- binding site that binds CD16, wherein the scFv is linked to the antibody Fc domain or a portion thereof sufficient to bind CD 16, or the third antigen-binding site that binds CD 16, via a hinge comprising Ala-Ser or Gly-Ala-Ser.
Group II, claim(s) 34-36 and 38, drawn to a method of treating a CD33-expressing cancer, comprising administering an effective amount of the protein of claim 1 to a subject in need thereof.
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: VH and VL domains of Table 1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  26.
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (cancer) are as follows: acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), chronic lymphocytic leukemia (CMIL), myeloid blast crisis of CML, acute lymphoblastic leukemia (ALL), acute lymphoblastic lymphoma, myeloproliferative neoplasms (MPNs), lymphoma, non- Hodgkin lymphomas, or classical Hodgkin lymphoma.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  34.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a protein comprising: (a) a first antigen-binding site comprising an Fab fragment that binds NKG2D; (b) a second antigen-binding site comprising a single-chain variable fragment (scFv) that binds CD33 comprising a heavy chain variable domain and a light chain variable domain; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen- binding site that binds CD16, wherein the scFv is linked to the antibody Fc domain or a portion thereof sufficient to bind CD 16, or the third antigen-binding site that binds CD 16, via a hinge comprising Ala-Ser or Gly-Ala-Ser, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Elstar Therapeutics (US 2017/0368169). 
Elstar teaches a protein comprising: (a) a first antigen-binding site comprising a Fab fragment that binds NKG2D [0102] "Exemplary NK cell engagers can be chosen from an antibody molecule, e.g., an antigen binding domain, or ligand that binds to (e.g., activates...NKG2D"; para [0284] "Partner A, partner B, partner C and partner D can each be, independently, an antibody molecule (e.g., a single chain antibody molecule (e.g., a scFv or a Fab), a receptor molecule, a ligand molecule (e.g., a receptor ligand, or a cytokine molecule), e.g., as described herein... In embodiments, partner A is a tumor targeting moiety and partner B, partners C and D are each independently chosen from...an NK cell engager’);
(b) a second antigen-binding site comprising a single-chain variable fragment (scFv) that binds CD33 comprising a heavy chain variable Domain and a light chain variable domain [0099] "the cancer antigen can be chosen from CD19, CD33"; (0281] “Partner A and Partner B can be, independently, an antibody molecule (e.g., a single chain antibody molecule (e.g., a scFv or a Fab)); and
(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16 
 [0102] "Exemplary NK cell engagers can be chosen from an
Antibody molecule, e.g., an antigen binding domain, or ligand that binds to (e.g., activates...CD16; [0104] "In other embodiments of the multispecific or multifunctional molecule the NK cell engager is a ligand, optionally, the ligand further comprises an immunoglobulin
Constant region, e.g., an Fc region...the ligand of CD16 is a CD16a/b ligand, e.g., a CD16a/b ligand further comprising an antibody Fc region"), wherein the scFv is linked to the antibody Fc domain or a portion thereof sufficient to bind CD16, or the third antigen-binding site that binds CD16 (para [0273] "In embodiments of a trispecific format, partners A and B are connected, e.g., via a linker, to the scFv as binding moieties 2 and 3, respectively (FIG.1C)"; [0284]" Partner A, partner B, partner and partner D can each be, independently, an
Antibody molecule (e.g., a single chain antibody molecule (e.g., a scFv or a Fab), a receptor molecule, a ligand molecule (e.g., a receptor ligand, or a cytokine molecule), e.g., as described herein...In embodiments, partner A is a tumor targeting moiety and partner B, partners C and D are each independently chosen from...an NK cell engager"), via a hinge (para [0478]" Fc-containing entities, also known as mini-antibodies, can be generated by fusing scFv to the C-termini of constant heavy region domain 3 (CH3-scFv) and/or to the hinge region (scFv-hinge-Fc) of an antibody with a different specificity"). Elstar does not specifically teach said hinge region comprises Ala-Ser or Gly-Ala-Ser. However, it was well known in the art of molecular biology to determine the optimal sequence for a sort of hinge region during the ordinary course of experimentation, in order to optimize molecule activity. Therefore, it would have been obvious to one of ordinary skill in 
The art to have determined the hinge region to be Ala-Ser in the Elstar peptides during the ordinary course of experimentation, in order to optimize molecule activity.
In addition, Elstar teaches the use of the protein molecules for use in cancer therapy [0004; 0112; 0392].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643